Title: To Thomas Jefferson from Mary Dougherty, 7 December 1823
From: Dougherty, Mary
To: Jefferson, Thomas


Dear Sir
Washington City
December 7th 1823
I hope that you will excuse me for troubling you again with writing to you, but want obliges me to trouble you once more, I was under the impression that you did not receive the last letter that was wrote to you, It has been four or five weeks since it was wrote, I was quite certain that if you had received it you would have answered it ere this.I know that your generous heart would not let us suffer so long as we have we are really in want for some assistance, and you being an old friend to the family I thought that I would call on you for some assistance. Mr Dougherty is commissioner of one of the words of the City for which he receives a Salary of two hundred dollars, which is not enough to pay the rent of his house and Support his family, besides the money he owes in the Banks, he has to pay from his salary by degrees, Which leaves you to guess what goes to the Support of his family, It seems to me that every thing he undertakes he is unfortunate in. I have three girls grown up, but neither of them are married yet, What little work they get to do is of some help to us but the times are so hard now that every one tries to do their own work so there is no chance for poor people to live in this place, What little furniture we had was seized upon for rent, but by the assistance of some of his old friends we got it back for God knows how long. We are now about to move from the house that we have lived in for two years, to a miserable old barrack which has been unoccupied for Several years. it is a poor place to go into in the Winter, without wood or the means of getting it, and I may say the necessaries of life, but we have to put up with it I suppose and Suffer. The girls might have been married long ago, only they were waiting to see me better Situated. I am writing this to you unknown to Mr Dougherty for I suppose he would not like you to know how he is situated, You will please to direct your letter to the reverend Mr Matthews of St Ptricks Church,My reason for asking this, is because he is the only one that is acquainted with our circumstances, and he is an old friend to the family, by directing your letter to him it will be concealed from Mr Dougherty. We are all well at present and hope that you enjoy the same blessing.Pardon me if you please for the liberty I have taken.Your Sincere well wisher.Mary Dougherty